Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 18 recite the limitation "specific runner".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-14, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
acquire reference running environment information related to a running environment comprising at least one of an air quality, an altitude, a temperature, and a humidity of a running route of a specific runner
receive, from the specific runner, a request for selection of a matching runner who is to have a running match with the specific runner
when a request for runner matching is made to the matching runner selection receiving unit, provide the matching runner
wherein the matching runner has a running environment that is in accordance with the reference running environment information. 
manage a running record of a specific runner
receive, from the specific runner, a request for selection of a matching runner who is to have a running match with the specific runner
a runner matching unit configured to provide the matching runner
wherein the matching runner is in accordance with a running record of the specific runner
wherein when providing the matching runner, the matching runner belongs to a city or a nation that is different from that of the specific runner
receives the selection of the matching runner from the specific runner and receives the selection of the matching runner who is to run together in real time or receives the selection of the matching runner whose record is to be compared with that of the specific runner in non-real time
provide the matching runner who is in accordance with the real-time or non-real-time selection of the matching runner, which is requested from the matching runner selection receiving unit
wherein the request for the selection of the matching runner is by the specific runner and receive information on a distance for running
provide, to the matching runner selection receiving unit, the matching runner who is in accordance with the received distance for the running
wherein the request for the selection of the matching runner is by the specific runner, and the matching runner selection receiving unit receives information on a course for running, and providing the matching runner who is in accordance with the received course for the running

The claims appear to recite mere mental processes comprised of steps that can be performed in the mind (with or without the aid of a pen and paper).  While there are additional recitations including various “units,” such features appear to constitute basic computer components and thus do not integrate the claims into a practical application.  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the judicial exception because, beyond the abstract idea, the recited computer components are elements which the Supreme Court in Alice explicitly determined as not amounting to significantly more.
A human—using their mind, pen and paper—is capable of collecting and assimilating environmental information, receiving a match request and providing the match when a runner with a similar set of environmental variables is found.  The claimed “units” are not recited at a level of specificity sufficient to distinguish them from generic computing components.  
Claims 17 and 18 are further rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See MPEP § 2106.03.  Examiner recommends that the recited “medium” be preceded by the phrase “non-transitory computer-readable.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 2, 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by of Ben-Chanoch et al (US 2020/0016457 A1).
Regarding claim 2, Ben-Chanoch discloses a runner matching device comprising a record managing unit configured to manage a running record of a specific runner (¶ [0043]: system may match the user with others having similar parameters, e.g. age, weight, gender, physical fitness level, desired workouts, desired intensities), a matching runner selection receiving unit configured to receive, from the specific runner (¶ [0043]: user may select to be matched with … other users with which the user does not have a social connection), a request for selection of a matching runner who is to have a running match with the specific runner, and a runner matching unit configured to provide the matching runner, wherein the matching runner is in accordance with a running record of the specific runner (¶ [0043]: system may match the user with others having similar parameters, e.g. age, weight, gender, physical fitness level, desired workouts, desired intensities).
Regarding claim 12, Ben-Chanoch discloses a runner matching method comprising receiving, from the specific runner, a request for selection of a matching runner who is to have a running match with the specific runner (¶ [0043]: user may select to be matched with … other users with which the user does not have a social connection), acquiring a running record of the specific runner and providing the matching runner, wherein the matching runner has a running environment that is in accordance with the running record of the specific runner (¶ [0043]: system may match the user with others having similar parameters, e.g. age, weight, gender, physical fitness level, desired workouts, desired intensities). 
Regarding claim 18, Ben-Chanoch discloses a runner matching application stored in a medium (Fig. 1) to execute operations of receiving, from the specific runner, a request for selection of a matching runner who is to have a running match (¶ [0141]: treadmill) with the specific runner (¶ [0043]: user may select to be matched with … other users with which the user does not have a social connection), acquiring a running record of the specific runner and providing the matching runner, wherein the matching runner has a running environment that is in accordance with the running record of the specific runner (¶ [0043]: system may match the user with others having similar parameters, e.g. age, weight, gender, physical fitness level, desired workouts, desired intensities).

Allowable Subject Matter
Claims 8, 9, 15 and 16 are objected for depending from a rejected base claim, but would be allowable if rewritten or amended to include all the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.